DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant's election with traverse of Group I, claims 1-8 and Species 1, claim 4 in the reply filed on July 19, 2022 is acknowledged.  The traversal is on the ground(s) that “independent claims 1 are 2 are both generic to alleged Group II claim 9 and alleged Group III claims 10-11…the election is improper.”  This is found persuasive and the Restriction Requirement on June 02, 2022 is hereby withdrawn.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 6, the limitations “the first region to the thermally conductive film” lacks sufficient antecedent basis. Further, it is not clear how the adhesion force is compared when regions, components, and films are in contact with one another in the claimed display panel. It is not clear whether the display panel is required to be disassembled to determine the adhesion force. Thus, the limitation renders the claim indefinite and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-3 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0145164 A1 to Odaka et al. (“Odaka”).													As to claim 2, Odaka discloses a display panel (100) comprising: a display element (7); a functional layer (4, 6); and a heat radiation member (2), wherein the functional layer (4, 6) comprises a pixel circuit (4a, TFT), a terminal (9, 13), and an intermediate film (3), wherein the pixel circuit (4a, TFT) is electrically connected to the display element (7), wherein the terminal (9, 13) is connected to the display element (7), wherein the intermediate film (3) includes an opening (3a, at 15), and wherein the heat radiation member (2) is connected to the terminal (9, 13) through the opening (3a, at 15) (See Fig. 1, Fig. 2, Fig. 3, Fig. 4, ¶ 0003, ¶ 0004, ¶ 0005, ¶ 0016, ¶ 0018, ¶ 0019, ¶ 0020, ¶ 0022, ¶ 0024, ¶ 0025, ¶ 0026, ¶ 0028, ¶ 0036, ¶ 0037) (Notes: the limitation “connect” is defined as to join, link, or fasten together; unite or bind by DICTIONARY.COM).										As to claim 3, Odaka further discloses wherein the functional layer (4, 6) comprises a thermally conductive film (5, 15), wherein the thermally conductive film (5, 15) is connected to the terminal (9, 13), wherein the thermally conductive film (5, 15) overlaps with the opening (3a, at 15), wherein the intermediate film (3) comprises a first surface, wherein the first surface comprises a first region, wherein the first region is positioned at a periphery of the opening (3a, at 15), and wherein the first region is in contact with the thermally conductive film (5, 15) (See Fig. 2, Fig. 3, Fig. 4).				
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0145164 A1 to Odaka et al. (“Odaka”) in view of U.S. Patent Application Publication No. 2019/0006449 A1 to Wu (“Wu”).												As to claim 1, although Odaka discloses a display panel (100) comprising: a display element (7); a functional layer (4, 6); and a heat radiation member (2), wherein the functional layer (4, 6) comprises a pixel circuit (4a, TFT), a terminal (9, 13), and an intermediate film (3), wherein the pixel circuit (4a, TFT) is electrically connected to the display element (7), wherein the terminal (9, 13) is connected to the display element (7), wherein the intermediate film (3) comprises an opening (3a, at 15), wherein the heat radiation member (2) is connected to the terminal (9, 13) through the opening (3a, at 15), and wherein the display element (7) is an OLED (See Fig. 1, Fig. 2, Fig. 3, Fig. 4, ¶ 0003, ¶ 0004, ¶ 0005, ¶ 0016, ¶ 0018, ¶ 0019, ¶ 0020, ¶ 0022, ¶ 0024, ¶ 0025, ¶ 0026, ¶ 0028, ¶ 0036, ¶ 0037) (Notes: the limitation “connect” is defined as to join, link, or fasten together; unite or bind by DICTIONARY.COM), Odaka does not further disclose wherein the display element is a micro LED.						However, Wu does disclose wherein the display element (425) comprises LED, micro-LED, OLED, and QLED (See Fig. 5, ¶ 0026, ¶ 0035).						In view of the teaching of Wu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Odaka to have wherein the display element is a micro LED because the display element of known display technologies comprises LEDs, OLEDs, QLEDs, micro-LEDs, where micro-LEDs can be made small for miniaturization (See ¶ 0026, ¶ 0035).	  	As to claim 3, Odaka further discloses wherein the functional layer (4, 6) comprises a thermally conductive film (5, 15), wherein the thermally conductive film (5, 15) is connected to the terminal (9, 13), wherein the thermally conductive film (5, 15) overlaps with the opening (3a, at 15), wherein the intermediate film (3) comprises a first surface, wherein the first surface comprises a first region, wherein the first region is positioned at a periphery of the opening (3a, at 15), and wherein the first region is in contact with the thermally conductive film (5, 15) (See Fig. 2, Fig. 3, Fig. 4).
Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0145164 A1 to Odaka et al. (“Odaka”)/U.S. Patent Application Publication No. 2019/0006449 A1 to Wu (“Wu”) as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2016/0284823 A1 to Yamazaki (“Yamazaki”). The teachings of Odaka and Wu have been discussed above.							As to claim 4, although Odaka discloses wherein the thermally conductive film (5, 15) contains aluminum (See ¶ 0016), Odaka and Wu do not further disclose wherein the thermally conductive film contains titanium, and wherein the first region contains silicon, oxygen, and fluorine.										However, Yamazaki does disclose wherein the thermally conductive film (109) contains titanium, and wherein the first region contains silicon, oxygen, and fluorine (See Fig. 1, ¶ 0183, ¶ 0188, ¶ 0211, ¶ 0213, ¶ 0215).							In view of the teaching of Yamazaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Odaka to have wherein the thermally conductive film contains titanium, and wherein the first region contains silicon, oxygen, and fluorine because titanium along with other metals such as aluminum and tungsten are well known conductive film materials providing interconnection and thermal conductivity. The first region containing silicon, oxygen, and fluorine is also known to provide insulating properties to protect and isolate elements within the display panel (See ¶ 0183, ¶ 0188, ¶ 0211, ¶ 0213, ¶ 0215).	As to claim 5, although Odaka discloses wherein the thermally conductive film (5, 15) contains aluminum (See ¶ 0016), Odaka and Wu do not further disclose wherein the thermally conductive film contains tungsten, and wherein the first region contains silicon, oxygen, and nitrogen.									However, Yamazaki does disclose wherein the thermally conductive film (109) contains tungsten, and wherein the first region contains silicon, oxygen, and nitrogen (See Fig. 1, ¶ 0183, ¶ 0188, ¶ 0211, ¶ 0213, ¶ 0215).						In view of the teaching of Yamazaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Odaka to have wherein the thermally conductive film contains tungsten, and wherein the first region contains silicon, oxygen, and nitrogen because tungsten along with other metals such as aluminum and titanium are well known conductive film materials providing interconnection and thermal conductivity. The first region containing silicon, oxygen, and nitrogen is also known to provide insulating properties to protect and isolate elements within the display panel (See ¶ 0183, ¶ 0188, ¶ 0211, ¶ 0213, ¶ 0215).
Claim(s) 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0145164 A1 to Odaka et al. (“Odaka”)/U.S. Patent Application Publication No. 2019/0006449 A1 to Wu (“Wu”) as applied to claims 1 and 2 above, and further in view of U.S. Patent Application Publication No. 2016/0155421 A1 to Han et al. (“Han”). The teachings of Odaka and Wu have been discussed above.									As to claim 7, Odaka discloses further comprising a display region (101), wherein the display region (101) comprises a plurality of pixels (¶ 0003) in a matrix (¶ 0004), a scan line, and a signal line, wherein the plurality of pixels (¶ 0003) comprise a pixel (¶ 0003), wherein the pixel (¶ 0003) comprises the pixel circuit (4a, TFT) and the display element (7), wherein the scan line is electrically connected to the pixel (¶ 0003), and wherein the signal line is electrically connected to the pixel (¶ 0003) (See Fig. 1, ¶ 0003, ¶ 0004, ¶ 0018).										Han also discloses wherein the scan line (SL11, SL21) is electrically connected to the pixel (521, 522), and wherein the signal line (DL11, DL21) is electrically connected to the pixel (See Fig. 11, ¶ 0140, ¶ 0141, ¶ 0142, ¶ 0143, ¶ 0144).		In view of the teachings of Odaka and Han, it would have been obvious to one of ordinary skill in the art to have the scan line and the signal line electrically connected to the pixel because the pixel is properly controlled by the scan line and the signal line (See Han ¶ 0140, ¶ 0141, ¶ 0142, ¶ 0143, ¶ 0144).							As to claim 8, Odaka in view of Han discloses a display device (10a, 10b) comprising: the display panel (100/500) according to claim 1 or claim 2; and a control portion (100), wherein the control portion (100) is supplied with image data (DTA1, DTA2) and control data (CTL1, CTL2), wherein the control portion (100) generates data on the basis of the image data (DTA1, DTA2), wherein the control portion (100) generates a control signal on the basis of the control data (CTL1, CTL2), wherein the control portion (100) supplies the data and the control signal, wherein the display panel (100/500) is supplied with the data and the control signal, wherein the display panel (100/500) comprises a driver circuit (200), wherein the driver circuit (200) operates on the basis of the control signal, and wherein the pixel (521, 522) displays a color on the basis of the data (See Han Fig. 1, Fig. 11, Fig. 24, Fig. 25, Fig. 26, Fig. 27, ¶ 0079, ¶ 0080, ¶ 0081, ¶ 0083, ¶ 0084, ¶ 0085, ¶ 0087, ¶ 0089, ¶ 0095, ¶ 0140, ¶ 0141, ¶ 0142, ¶ 0143, ¶ 0144, ¶ 0221, ¶ 0222, ¶ 0223, ¶ 0224, ¶ 0227, ¶ 0230, ¶ 0231, ¶ 0234, ¶ 0235) such that a mobile device having integrated functions is formed.				As to claim 9, Odaka in view of Han discloses an input/output device (1200, 2000) comprising: an input portion (1160, 1270, 2140); and a display portion (1150, 1260, 2150), wherein the display portion (1150, 1260, 2150) comprises the display panel (100/500) according to claim 1 or claim 2, wherein the input portion (1160, 1270, 2140) comprises a sensing region, wherein the input portion (1160, 1270, 2140) senses an object approaching the sensing region, and wherein the sensing region comprises a region (1160) overlapping with the pixel (1150) (See Han Fig. 1, Fig. 11, Fig. 24, Fig. 25, Fig. 26, Fig. 27, ¶ 0079, ¶ 0080, ¶ 0081, ¶ 0083, ¶ 0084, ¶ 0085, ¶ 0087, ¶ 0089, ¶ 0095, ¶ 0140, ¶ 0141, ¶ 0142, ¶ 0143, ¶ 0144, ¶ 0221, ¶ 0222, ¶ 0223, ¶ 0224, ¶ 0227, ¶ 0230, ¶ 0231, ¶ 0234, ¶ 0235) such that a mobile device having integrated functions is formed.												As to claim 10, Odaka in view of Han discloses a data processing device comprising: an arithmetic device (100); and an input/output device (1200, 2000), wherein the arithmetic device (100) is supplied with input data or sensing data, wherein the arithmetic device (100) generates control data (CTL1, CTL2) and image data (DTA1, DTA2) on the basis of the input data or the sensing data, wherein the arithmetic device (100) supplies the control data (CTL1, CTL2) and the image data (DTA1, DTA2), wherein the input/output device (1200, 2000) supplies the input data and the sensing data, wherein the input/output device (1200, 2000) is supplied with the control data (CTL1, CTL2) and the image data (DTA1, DTA2), wherein the input/output device (1200, 2000) comprises a display portion (1150, 1260, 2150), an input portion (1160, 1270), and a sensing portion (1250, 2140), wherein the display portion (1150, 1260, 2150) comprises the display panel (100/500/1150) according to claim 1 or claim 2, wherein the display portion (1150, 1260, 2150) displays the image on the basis of the control data (CTL1, CTL2), wherein the input portion (1160, 1270) generates the input data, and wherein the sensing portion (1250, 2140) generates the sensing data (See Han Fig. 1, Fig. 11, Fig. 24, Fig. 25, Fig. 26, Fig. 27, ¶ 0079, ¶ 0080, ¶ 0081, ¶ 0083, ¶ 0084, ¶ 0085, ¶ 0087, ¶ 0089, ¶ 0095, ¶ 0140, ¶ 0141, ¶ 0142, ¶ 0143, ¶ 0144, ¶ 0221, ¶ 0222, ¶ 0223, ¶ 0224, ¶ 0227, ¶ 0230, ¶ 0231, ¶ 0234, ¶ 0235) such that a mobile device having integrated functions is formed.								As to claim 11, Odaka in view of Han discloses a data processing device comprising: one or more of a keyboard, a hardware button, a pointing device, a touch sensor (1160, 1270), an illuminance sensor, an imaging device (1250, 2140), an audio input device, an eye-gaze input device, and an attitude detection device; and the display panel (100/500/1150) according to claim 1 or claim 2 (See Han Fig. 1, Fig. 11, Fig. 24, Fig. 25, Fig. 26, Fig. 27, ¶ 0079, ¶ 0080, ¶ 0081, ¶ 0083, ¶ 0084, ¶ 0085, ¶ 0087, ¶ 0089, ¶ 0095, ¶ 0140, ¶ 0141, ¶ 0142, ¶ 0143, ¶ 0144, ¶ 0221, ¶ 0222, ¶ 0223, ¶ 0224, ¶ 0227, ¶ 0230, ¶ 0231, ¶ 0234, ¶ 0235) such that a mobile device having integrated functions is formed.	
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Inoue et al. (US 2016/0379564 A1).										Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815